                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
                                                  § CASE NUMBER 6:20-CR-00008-JDK
v.                                                §
                                                  §
                                                  §
LANCE LAFLEVER FUGATE                             §


                ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS
                OF FACT AND RECOMMENDATION ON GUILTY PLEA

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge John D. Love regarding Defendant Lance Laflever Fugate’s pleas of guilty

to Count Two with a violation of Title 21 U.S.C. § 841(a)(1) - Possession with the Intent to

Distribute and Distribution of Methamphetamine and to Count Six with a violation of Title 18

U.S.C. § 924(c) – Use, carrying, and possession of a firearm during and in furtherance of a drug

trafficking crime.

       Having conducted a proceeding in the form and manner prescribed by Federal Rule of

Criminal Procedure 11, the Magistrate Judge recommends that the Court accept

Defendant’s guilty pleas. The parties waived their right to file objections to the Findings

of Fact and Recommendation. The Court is of the opinion that the Findings of Fact and

Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed March 5, 2020, are hereby ADOPTED.
       It is further ORDERED that Defendant’s guilty pleas are accepted and approved by the

Court. Further, the Plea Agreement is approved by the Court, conditioned upon a review of the

presentence report.

       So ORDERED and SIGNED this 16th day of March, 2020.



                                              ___________________________________
                                              JEREMY D. KERNODLE
                                              UNITED STATES DISTRICT JUDGE
      It is further ORDERED that, pursuant to Defendant’s Plea Agreement, the Court finds

Defendant GUILTY of Count Two of the Indictment in the above-numbered cause and enters a

JUDGMENT OF GUILTY against Defendant as to Count Two of the Indictment.
